TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00030-CR


                                   John Paul Lopez, Appellant

                                                  v.

                                   The State of Texas, Appellee


               FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY,
      NO. D-1-DC-15-100227, THE HONORABLE BRAD URRUTIA, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant John Paul Lopez seeks to appeal a judgment of conviction for

indecency with a child by sexual contact. See Tex. Penal Code § 21.11(a)(1). The trial court has

certified that Lopez has waived the right of appeal. Accordingly, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________
                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: February 14, 2019

Do Not Publish